     Case 8:21-cv-00449-DOC-JDE Document 10 Filed 04/06/21 Page 1 of 3 Page ID #:25




1     L. Paul Mankin (SBN 264038)
2     Nicholas Dahl (SBN 320777)
      LAW OFFICE OF PAUL MANKIN, APC
3     4655 Cass St., Ste. 410
4     San Diego, CA 92109
      Phone: (800)-219-3577
5     Facsimile: (323) 207-3885
6     pmankin@paulmankin.com
      ndahl@paulmankin.com
7
      Attorneys for Plaintiff
8
9                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
10
11    BRANDON FIELDS,                  )              Case No.: 8:21-cv-00449-DOC-JDE
                                       )
12                                     )
                      Plaintiff,       )              NOTICE OF SETTLEMENT
13                                     )
            vs.                        )
14                                     )
                                       )
15                                     )
      NATIONWIDE RECOVERY              )
16                                     )
      SYSTEMS LTD LIMITED              )
17                                     )
18    PARTNERSHIP, and DOES 1 through ))
      10 inclusive,                    )
19                                     )
                                       )
20                                     )
                    Defendant.         )
21
22
23          The Parties are pleased to report that this matter has settled in all respects,
24    including Plaintiff’s claims for damages and the Parties’ attorney’s fees, litigation
25    expenses and costs. The Parties are currently preparing a written settlement
26    agreement.
27
28


                                    NOTICE OF SETTLEMENT - 1
     Case 8:21-cv-00449-DOC-JDE Document 10 Filed 04/06/21 Page 2 of 3 Page ID #:26




1           Shortly thereafter, the parties will be filing a request for dismissal with
2     prejudice but which will include a request that the Court retain jurisdiction to
3     interpret and enforce the terms of settlement.
4
5     Date: April 6, 2021                   LAW OFFICE OF PAUL MANKIN APC

6
7                                            __s/ L. Paul Mankin_________________
                                             L. Paul Mankin, Esq.
8                                            Attorney for Plaintiff
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                    NOTICE OF SETTLEMENT - 2
     Case 8:21-cv-00449-DOC-JDE Document 10 Filed 04/06/21 Page 3 of 3 Page ID #:27




 1                                          PROOF OF SERVICE
 2            I am employed in the County of San Diego, State of California. I am over the age of 18 and
      not a party to the within action. My business Address is 4655 Cass St., Ste. 410, San Diego, CA
 3    92109.
 4
           On April 6, 2021, I served the following document(s) described as NOTICE OF
 5    SETTLEMENT on all interested parties in this action by placing:

 6           [X]    a true copy
             [ ]    the original thereof enclosed in sealed envelope(s) addressed as follows:
 7
 8    Rigby Slack                                           Attorney for Defendant,
      Attn: A. Lee Rigby, Esq.                              NATIONAL RECOVERY SYSTEMS
 9    3500 Jefferson Street, Suite 330                      LTD LIMITED PARTNERSHIP
      Austin, Texas 78731
10
      Email: lrigby@rigbyslack.com
11
12
13                  [X]     BY ELECTRONIC MAIL from email address ndahl@paulmankin.com to the
                            previously-confirmed electronic service addresses of counsel for all parties to
14                          this action

15                  [ ]     BY ELECTRONIC SERVICE: I served the document(s) on the person(s) listed
                            in the service list above by submitting an electronic version of the documents(s)
16
                            to One Legal, LLC, through the user interface at www.onelegal.com
17
                    [ X ] STATE – I declare under penalty of perjury under the laws of the State of
18                  California that the above is true and correct.
19
             Executed on April 6, 2021, at San Diego, California.
20
21
                            By: ________________________________
22
                                        Nicholas Dahl
23
24
25
26
27
28



                                                        1
